Citation Nr: 1724445	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-04 121	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for depressive disorder.

2.  Entitlement to service connection for an anal fissure, status post sphincterectomy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from April 1987 to April 1990, and again from March 1991 to March 2008.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing at the RO in July 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

The Board remanded these claims in October 2013 for further development.  Among the claims also on appeal were for service connection for residuals of a right shoulder dislocation and for a right inguinal hernia.  The Veteran withdrew his appeal for service connection for residuals of a right shoulder dislocation, and the Board adjudicated his claim for service connection for a right inguinal hernia.  As such, those claims are no longer before the Board.  As for his increased-rating claim for depressive disorder and for service connection claim for an anal fissure, another remand of these claims unfortunately is required before the Board may adjudicate them.  Just as before, the remand of these claims will be to the Agency of Original Jurisdiction (AOJ).


REMAND

During his July 2011 Travel Board hearing, the Veteran testified that he was then currently receiving treatment for his depression through Tri-Care.  The Board requested that these records be retrieved in its October 2013 remand.  However, this development has not been accomplished.  

In April 2014, the AOJ made a Personal Information Exchange System (PIES) request for medical records dated between January 1, 2011 and December 31, 2011 from the 377th Medical Group at Kirtland Air Force Base.  A June 2014 Report of General Information notes that the PIES request status has been incomplete for 45 days.  A June 2014 letter was sent to the Veteran noting that requests were made for his outpatient treatment records from the 377th Medical Group.  It was requested that he provide any available copies of these records.  But his claims file does not show that there was ever a response to the initial PIES request for these records.

On remand, any available Tri-Care records should be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  If these records are unavailable, this fact must be noted in the Veteran's claims folder and he appropriately notified.

The Veteran was last afforded a VA compensation examination in August 2008 to determine the severity of his service-connected depressive disorder.  At the time of that examination, it was noted that he was previously divorced and had been married to his second wife for about 16 years.

The most recent VA treatment record in the Veteran's claims file is an August 3, 2016 VA mental health consultation record, reflecting that he was requesting treatment to deal with a military sexual trauma (MST) that he had not previously reported.  He said he felt that trauma had caused him to have problems with depression, insomnia, failed relationships and weight issues.  The treatment record stated that he was separated from his wife.  The record also noted that he was scheduled to return to the clinic for a follow-up appointment on August 24, 2016.  As there appear to be additional VA treatment records not yet associated with his claims file, these records should also be obtained on remand and considered.  


The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, as the record indicates a potential worsening of the Veteran's psychiatric condition since the last examination, and the last examination was more than eight years ago, a new examination should be performed on remand.

With respect to the service-connection claim for an anal fissure, the Board remanded this claim in October 2013 to obtain an addendum VA opinion as to whether the Veteran's reports of intermittent rectal bleeding represented a residual of the anal fissure and/or sphincterectomy he experienced in service.

In a December 2013 opinion, a VA examiner concluded that she was unable to resolve this issue without resort to speculation because she was asked to accept the Veteran's July 2011 Board testimony reporting intermittent rectal bleeding.  However, the VA examiner noted medical evidence that provided conflicting information.  In particular, the examiner noted a May 7, 2007 note reflecting the Veteran's report that he denied constipation, change in bowel movements and rectal bleeding.  Further, an April 2, 2013 note again reflected the Veteran's reports denying constipation.  

In a March 2014 addendum opinion, the same VA examiner who provided the opinion in December 2013 again stated she was unable to resolve this issue without resort to speculation.  The VA examiner stated that there were a number of other reasons to have intermittent rectal bleeding, such as hemorrhoids, a condition which the VA examiner stated was very common in obesity.  The VA examiner further noted that the Veteran was morbidly obese, with a body mass index (BMI) over 40.  Further, the VA examiner stated that the Mayo Clinic listed 19 possible causes of rectal bleeding on their website.  She stated that in order to state the cause of the Veteran's rectal bleeding, an examination during the time of the actual bleeding would be necessary to ascertain the source.


As it appears that the Veteran's claimed anal fissure has active stages and 
non-active stages, the Board finds that a remand is necessary to afford him a VA examination when his condition is in an active stage.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain any outstanding VA treatment records dated since August 2016, as well as any outstanding Tri-Care medical records, and associate those documents with the Veteran's claims file.   If any such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran.

2.  Then schedule the Veteran for a VA examination to reassess the severity of his service-connected depressive disorder.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by his depressive disorder.  The examiner should address any functional impairment caused by this disability.  Detailed rationale is requested for all opinions provided.

3.  As well, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed anal fissure.  This examination should be conducted during an active stage of the condition, to the extent possible.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Clearly describe all diagnoses related to the Veteran's claimed anal fissure and reports of rectal bleeding.

(b)  Is it at least as likely as not (i.e., a 50 percent probability or greater) that any identified disabilities are etiologically related to active duty service?

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.  In other words merely saying he/she cannot respond will not suffice.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

